DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 21-28 in the reply filed on 11/29/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 & 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the substrate contact pad” in line 7. There is insufficient antecedent basis for said limitation in the claim. The same indefiniteness issue exists in independent claims 21 & 28.
Claims 2-12 and 22-27 are rejected for being dependent on claims 1 & 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 & 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US PUB. 2019/0148358 A1).
Regarding claim 1, Davis teaches a device comprising: 
a substrate 401 comprising a substrate contact (e.g. 421 or 422, see Fig. 4); 
a first memory die 402 coupled to the substrate 401, the first memory die comprising: 
a first power supply contact pad (note the darkly shaded contact pad in 402) electrically coupled to the substrate contact 421 and a first power supply circuit DRV on the first memory die 402 (see Fig. 4 below); and 
a first electrostatic discharge (ESD) power clamp contact pad (note the lightly shaded contact pad in 402) electrically coupled to the substrate contact pad 421 and a first ESD power clamp circuit (one of the ordinary skill would read the ESD shown in Fig. 4 below as the first ESD power clamp circuit) on the first memory die 402; and 
a second memory die 403 comprising: 
a second power supply contact pad 411 electrically coupled to the substrate contact 421 and a second power supply circuit (note second DRV connected to 413) on the second memory die 403 (Fig. 4); and 
a second ESD power clamp contact pad 414 electrically coupled to a second ESD power clamp circuit (ESD) on the second memory die 403, wherein the second ESD power clamp contact pad 414 is electrically disconnected from the substrate contact (421 or 422, see Fig. 4 below).

    PNG
    media_image1.png
    642
    938
    media_image1.png
    Greyscale

Regarding claim 2, Davis teaches the device of claim 1, wherein the first memory die and the second memory die comprise a same physical arrangement (see Fig. 4).
Regarding claim 3, Davis teaches the device of claim 1, wherein the first memory die 402 and the second memory die 403 are arranged in a stack coupled to the substrate 401 (Fig. 4).
Regarding claim 4, Davis teaches the device of claim 1, wherein the first ESD power clamp circuit comprises one or more passive circuit elements and one or more active circuit elements to provide ESD protection to the first memory die and the second memory die (Para [0023] - furthermore, Davis’s Fig. 4 teaches the claim structural features, therefore, the device is capable of said functionality).
Regarding claim 5, Davis teaches the device of claim 1, wherein the second ESD power clamp circuit does not contribute to a peak current level of the memory device during a power on operation of the memory device (Fig. 4: Davis’s Fig. 4 teaches the claim structural features, therefore, the device is capable of said functionality).
Regarding claim 6, Davis teaches  the device of claim 1, wherein the substrate contact 421/422 is electrically coupled to the first power supply contact pad and the first ESD power clamp contact pad by a single wire bond 430/1230 and a single solder ball (see Fig. 4 & Para [0040]).
Regarding claim 7, Davis teaches the device of claim 1, wherein the substrate contact 421/422 is electrically coupled to the second power supply contact pad by a wirebond 430 between the first power supply contact pad and the second power supply contact pad (Fig. 4).
Regarding claim 8, Davis teaches the device of claim 1, wherein the second ESD power clamp circuit does not contribute to an overall current consumption level of the memory device (Fig. 4: Davis’s Fig. 4 teaches the claim structural features, therefore, the device is capable of said functionality).
Regarding claim 9, Davis teaches the device of claim 1, wherein the first power supply contact pad corresponds to a positive voltage supply of the first memory die (Fig. 4: Davis’s Fig. 4 teaches the claim structural features, therefore, the device is capable of said functionality).
Regarding claim 10, Davis teaches the device of claim 1, wherein the first power supply contact pad corresponds to a ground voltage supply of the first memory die (Fig. 4: Davis’s Fig. 4 teaches the claim structural features, therefore, the device is capable of said functionality).
Regarding claim 11, Davis teaches the device of claim 1, wherein the first memory die comprises a third power supply contact pad (e.g. see Fig. 5-6).
Regarding claim 12, Davis teaches the device of claim 11, wherein the first power supply contact pad corresponds to a positive voltage supply of the first memory die and the third power supply contact pad corresponds to a ground voltage supply of the first memory die (Fig. 4-6: Davis’s Fig. 4 teaches the claim structural features, therefore, the device is capable of said functionality).

Regarding claim 21, Davis teaches a system comprising: 
a controller 1810 (Fig. 18); and 
a memory device 1802 coupled to the controller 1810, the memory device comprising: 
a substrate 401 comprising a substrate contact (421 or 422, Fig. 4); 
a first memory die 402 coupled to the substrate 401, the first memory die comprising: 
a first power supply contact pad (note the darkly shaded contact pad in 402) electrically coupled to the substrate contact 421 and a first power supply circuit (ESD on the first memory die 402 (see Fig. 4 above); and 
a first electrostatic discharge power clamp contact pad (note the lightly shaded contact pad in 402) electrically coupled to the substrate contact pad and a first ESD power clamp circuit (one of the ordinary skill would read the ESD shown in Fig. 4 below as the first ESD power clamp circuit) on the first memory die 402; and 
a second memory die 403 comprising: 
a second power supply contact pad 411 electrically coupled to the substrate contact 421 and a second power supply circuit (note second DRV connected to 413) on the second memory die 403 (Fig. 4 above); and 
a second ESD power clamp contact pad 414 electrically coupled to a second ESD power clamp circuit (ESD) on the second memory die 403, wherein the second ESD power clamp contact pad 414 is electrically disconnected from the substrate contact 421/422 (see Fig. 4).
Regarding claim 22, Davis teaches the system of claim 21, wherein the first memory die and the second memory die comprise a same physical arrangement (Fig. 4).
Regarding claim 23, Davis teaches the system of claim 21, wherein the first memory die 402 and the second memory die 403 are arranged in a stack coupled to the substrate (Fig. 4).
Regarding claim 24, Davis teaches the system of claim 21, wherein the first ESD power clamp circuit comprises one or more passive circuit elements and one or more active circuit elements to provide ESD protection to the first memory die and the second memory die; and wherein the second ESD power clamp circuit does not contribute to a peak current level of the memory device during a power on operation of the memory device (Para [0023] - furthermore, Davis’s Fig. 4 teaches the claim structural features, therefore, the device is capable of said functionality).
Regarding claim 25, Davis teaches  the system of claim 21, wherein the first power supply contact pad corresponds to a positive voltage supply of the first memory die (Fig. 4: Davis’s Fig. 4 teaches the claim structural features, therefore, the device is capable of said functionality).
Regarding claim 26, Davis teaches the system of claim 21, wherein the first power supply contact pad corresponds to a ground voltage supply of the first memory die (Fig. 4: Davis’s Fig. 4 teaches the claim structural features, therefore, the device is capable of said functionality).
Regarding claim 27, Davis teaches the system of claim 21, wherein the first memory die comprises a third power supply contact pad (e.g. Fig. 5-6); and wherein the first power supply contact pad corresponds to a positive voltage supply of the first memory die and the third power supply contact pad corresponds to a ground voltage supply of the first memory die (Fig. 4-6: Davis’s Fig. 4 teaches the claim structural features, therefore, the device is capable of said functionality).

Regarding claim 28, Davis teaches a semiconductor device comprising: 
a substrate 401 comprising a substrate contact 421 or 422 (Fig. 4); 
a first memory die 402 coupled to the substrate, the first memory die 402 comprising: 
a first power supply contact pad (note the darkly shaded contact pad in 402) electrically coupled to the substrate contact 421 and a first power supply circuit DRV on the first memory die 402 (see Fig. 4 above); and
a first electrostatic discharge (ESD) power clamp contact pad (note the lightly shaded contact pad in 402) electrically coupled to the substrate contact pad 421 and a first ESD power clamp circuit (one of the ordinary skill would read the ESD shown in Fig. 4 below as the first ESD power clamp circuit) on the first memory die 402; and 
a second memory die 403 comprising: 
a second power supply contact pad 411 electrically coupled to the substrate contact 421 and a second power supply circuit (note second DRV connected to 413) on the second memory die 403 (Fig. 4); and 
a second ESD power clamp contact pad 414 electrically coupled to a second ESD power clamp circuit (ESD) on the second memory die 403, wherein the second ESD power clamp contact pad 414 is electrically disconnected from the substrate contact (421 or 422, see Fig. 4 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894